DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-13 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 12 recite the limitation "the electronic component".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niakan et al. U.S. Pub. No. 2018/0294576 (hereinafter, “Niakan”), in view of Bevelacqua et al. U.S. Pub. No. 2011/0241948 (hereinafter, “Bevelacqua”).

Regarding claim 1, Niakan in figures 1-19 discloses an antenna structure applied in a wireless communication device (display device 100/300 in Figures 1 and 3) comprising an electronic component (display module 314), the antenna structure comprising: a metal frame (Fig. 17 and Para. 70: conductive sidewalls 1708 of housing 110) spaced from the electronic component (314) and a clearance formed between the metal frame (1708/110) and the electronic component (314); and a substrate (insulator 608/904 in figures 6, 9, 11, 12) on the metal frame (1708/110) and comprising an antenna (antenna 400), wherein the antenna comprises a gap (slot 410), a feed portion (feed 418), the gap (410) is defined on and extends through the substrate (608/904), the feed portion (418) spans over the gap (410).
Niakan is silent on disclosing: “wherein the antenna comprises a switch and wherein two ends of the switch are respectively coupled to two sides of the gap, the switch selectively switches on and off to adjust a length of the gap to adjust a resonance frequency of the antenna structure.”
However, in the same field of endeavor, Bevelacqua in figures 1-7 teaches an antenna structure applied in a wireless communication device wherein the antenna (antenna resonating element 30) comprises a switch (components 44/50, see Fig. 5-7 and para. 36) and wherein two 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating element structures (Bevelacqua para. 36) and to properly align/shift the peak frequency of the desired frequency band (Bevelacqua Fig. 9).   

Regarding claim 2, Niakan does not explicitly disclose: “wherein the substrate is mounted on the electronic component and the metal frame.”
However, Bevelacqua in figures 5 and 6 teaches an antenna structure wherein the substrate (38) is mounted on the electronic component (44) and the metal frame (cavity structure 26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mount the substrate on the electronic component and the metal frame as taught by Bevelacqua in the Niakan antenna structure in order to help prevent radio-frequency interference between the antenna and surrounding electrical components in device 10 and help direct radio-frequency antenna signals in desired directions. (Bevelacqua Para. 23)

Regarding claim 3, Niakan in figures 11A-11E discloses an antenna structure wherein the substrate (insulator 608/904 in figures 6, 9, 11, 12) comprises a first surface and a second surface; the first surface is opposite to the second surface; the gap (410) passes through the first surface and the second surface (See Fig. 11E). 

Regarding claim 5, Niakan is silent on disclosing “wherein: when the switch switches on, the gap is divided into two sections, and the length of the gap is shortened to a length of the section containing the feed portion; when the switch switches off, the length of the gap is substantially unchanged.”
However, in the same field of endeavor, Bevelacqua in figures 5-7 teaches an antenna structure wherein: when the switch (44) switches on, the gap (48) is divided into two sections, and the length of the gap is shortened to a length of the section containing the feed portion (feed terminals 56 and 58); when the switch (44) switches off, the length of the gap (48) is substantially unchanged.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating element structures (Bevelacqua para. 36) and to properly align/shift the peak frequency of the desired frequency band (Bevelacqua Fig. 9)   

Regarding claim 6, Niakan is silent on disclosing “wherein: the feed portion is mounted on the first surface; when the feed portion supplies an electric current, the electric current from the feed portion is coupled to the gap; when the switch switches on, the length of the gap is shortened to excite a first resonance mode and generate a radiation signal in a first frequency band; when the switch switches off, the length of the gap is substantially unchanged to excite a second resonance mode and generate a radiation signal in a second frequency band; the second frequency band is lower than the first frequency band.”
However, in the same field of endeavor, Bevelacqua in figures 5-7 teaches an antenna structure wherein: the feed portion (56+58) is mounted on the first surface; when the feed portion supplies an electric current, the electric current from the feed portion is coupled to the gap (48); when the switch (44) switches on, the length of the gap is shortened to excite a first resonance mode and generate a radiation signal in a first frequency band (See Fig. 9); when the switch (44) switches off, the length of the gap is substantially unchanged to excite a second resonance mode and generate a radiation signal in a second frequency band; the second frequency band is lower than the first frequency band (See Fig. 9).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating 

Regarding claims 7-9, Niakan in figures 1-3 discloses an antenna structure wherein: the metal frame (housing 110/318 and/or cavity 204) comprises a first side, a second side, and a third side; the third side is coupled between the first side and the second side; the first side is perpendicularly coupled to the third side; the second side is perpendicularly coupled to the third side; the first side is parallel to and spaced from the third side; the third side faces an inner side of the metal frame; wherein: the first surface and the first side are arranged on a same plane; the second surface faces away from the first side and faces the second surface; and the first surface and the second side are arranged on a same plane; the second surface faces the first surface away from the second side. 

Regarding claim 10, Niakan in figures 1-3 and 17 discloses an antenna structure wherein the metal frame (110/318 and/or 204) further comprises a slot to expand the clearance (see cavity interior).

Regarding claim 11, Niakan in figures 1-19 discloses a wireless communication device comprising an antenna (200), a backplane (Fig. 1), an a display screen (102), the antenna structure comprising: a metal frame (Fig. 17 and Para. 70: conductive sidewalls 1708 of housing 110) spaced from the electronic component (314) and a clearance formed between the metal frame (1708/110) and the electronic component (314); and a substrate (insulator 608/904 in 
 Niakan is silent on disclosing: “wherein the antenna comprises a switch and wherein two ends of the switch are respectively coupled to two sides of the gap, the switch selectively switches on and off to adjust a length of the gap to adjust a resonance frequency of the antenna structure.”
However, in the same field of endeavor, Bevelacqua in figures 1-7 teaches a wireless communication device wherein the antenna (antenna resonating element 30) comprises a switch (components 44/50, see Fig. 5-7 and para. 36) and wherein two ends of the switch (44) are respectively coupled to two sides of the gap (slot 48A), the switch (44) selectively switches on and off to adjust a length of the gap to adjust a resonance frequency of the antenna structure.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating element structures (Bevelacqua para. 36) and to properly align/shift the peak frequency of the desired frequency band (Bevelacqua Fig. 9).   


However, Bevelacqua in figures 5 and 6 teaches communication device wherein the substrate (38) is mounted on the electronic component (44) and the metal frame (cavity structure 26).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to mount the substrate on the electronic component and the metal frame as taught by Bevelacqua in the Niakan communication device in order to help prevent radio-frequency interference between the antenna and surrounding electrical components in device 10 and help direct radio-frequency antenna signals in desired directions. (Bevelacqua Para. 23)

Regarding claim 13, Niakan in figures 11A-11E discloses a wireless communication device wherein the substrate (insulator 608/904 in figures 6, 9, 11, 12) comprises a first surface and a second surface; the first surface is opposite to the second surface; the gap (410) passes through the first surface and the second surface (See Fig. 11E). 

Regarding claim 15, Niakan is silent on disclosing “wherein: when the switch switches on, the gap is divided into two sections, and the length of the gap is shortened to a length of the section containing the feed portion; and when the switch switches off, the length of the gap is substantially unchanged.”

Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating element structures (Bevelacqua para. 36) and to properly align/shift the peak frequency of the desired frequency band (Bevelacqua Fig. 9)   

Regarding claim 16, Niakan is silent on disclosing “wherein: the feed portion is mounted on the first surface; when the feed portion supplies an electric current, the electric current from the feed portion is coupled to the gap; when the switch switches on, the length of the gap is shortened, to excite a first resonance mode and generate a radiation signal in a first frequency band; when the switch switches off, the length of the gap is substantially unchanged to excite a second resonance mode and generate a radiation signal in a second frequency band; the second frequency band is lower than the first frequency band.”
However, in the same field of endeavor, Bevelacqua in figures 5-7 teaches a wireless communication device wherein: the feed portion (56+58) is mounted on the first surface; when 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the switches according to Bevelacqua across the slot antennas disclosed Niakan to form the claimed invention, in order to produce antennas containing surface mount technology used to interconnect conductive traces and other electrical components to form antenna resonating element structures (Bevelacqua para. 36) and to properly align/shift the peak frequency of the desired frequency band (Bevelacqua Fig. 9)   

Regarding claims 17-19, Niakan in figures 1-3 discloses a wireless communication device wherein: the metal frame (housing 110/318 and/or cavity 204) comprises a first side, a second side, and a third side; the third side is coupled between the first side and the second side; the first side is perpendicularly coupled to the third side; the second side is perpendicularly coupled to the third side; the first side is parallel to and spaced from the third side; the third side faces an inner side of the metal frame; wherein: the first surface and the first side are arranged on a same plane; the second surface faces away from the first side and faces the second surface; and 

Regarding claim 20, Niakan in figures 1-3 and 17 discloses a wireless communication device wherein the metal frame (110/318 and/or 204) further comprises a slot to expand the clearance (see cavity interior).

Response to Arguments
Applicant amended claims 1, 5, 11 and 15; and cancelled claims 4 and 14. No new matter was introduced. Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960.  The examiner can normally be reached on M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO I MAGALLANES/             Primary Examiner, Art Unit 2845